ORDER
Per Curiam
Upon consideration of the motions to proceed without a certificate of appealability (“COA”) in Nos. 16-5049, et al., including a request for appointment of counsel; the motion to dismiss the appeals for lack of a COA, and the opposition thereto; the motion for summary reversal and to proceed without a COA in No. 16-5050; the notices filed by appellant; the motion for change of address filed November 7, 2016; the motion for injunction; the motion for temporary restraining order; the motion for “judg[ jment on the pleading”; and the motion for other relief filed January 3, 2017, it is
ORDERED that the request for appointment of counsel be denied. The interests of justice do not warrant the appointment of counsel in this case. See 18 U.S.C. § 3006A(a)(2)(B). It is
FURTHER ORDERED that the motion for summary reversal and to proceed without a COA be denied, and the motion to dismiss granted. Because appellant has not “made a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), no COA is warranted. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). It is
FURTHER ORDERED that the remaining motions, including those seeking injunctive relief to transfer appellant to the District of Columbia, be denied. Appellant has not shown a basis for this court to grant the relief requested.
*2Pursuant to D.C. Circuit Rule 36, this disposition will not be published. Because no certificate of appealability has been allowed, no mandate will issue.